Citation Nr: 1231860	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $26,524. 




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from December 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision by the RO's Committee on Waivers and Compromises (Committee), which denied the Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $26,524. 


FINDINGS OF FACT

1. By January 1998 rating decision, the Veteran was granted a non-service-connected disability pension benefits, effective June 20, 1997.  

2. By letter dated in April 1998, the Veteran was advised of the award of VA pension benefits, and that his pension rate depended on his income.  He was advised that he must report any changes in his income or in the status of his dependents.  

3. In June 2001, the RO received evidence showing that the Veteran was in receipt of Social Security Disability (SSD) benefits; the RO also noted the Veteran's new address.  

4. In a letter dated in December 2001, sent to the Veteran's new address, the RO notified the Veteran of the proposal to stop his benefit payments, effective April 1, 1999, and notified him that this adjustment would result in an overpayment of benefits which had been paid to him, and that he would be notified of the exact amount of the overpayment and give repayment information.  

5. By letter dated in March 2002, the RO notified the Veteran that his benefit payments had been stopped effective April 1, 1999, and that this adjustment would result in an overpayment of benefits which had been paid to him, and that he would be notified of the exact amount of the overpayment and given repayment information.  This letter was returned to the RO marked "insufficient address".

6. By letter dated in March 2002, VA's Debt Management Center (DMC) sent a letter to the Veteran, at his last known address of record, notifying him of an overpayment of pension benefits in the amount of $26,534.  He was also notified that he had 180 days from the date of this notice to request a waiver. 

7. VA did not receive a request for waiver of recovery of the $26,524 indebtedness from the Veteran, until 2008, which is more than 180 days after the March 2002 DMC notification letter. 


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA pension benefits in the amount of $26,524 was not timely.  38 U.S.C.A. §§ 1505, 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(b)(2), 1.965, 3.666 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  

II. Factual Background and Analysis

The Board initially notes that the Veteran and his legal custodian have not challenged the validity of the debt or the amount in question, but rather, they have sought a waiver of the debt.  Herein, the record reveals that the Veteran was paid VA pension benefits at the same time he was receiving SSA disability benefits; thus creating an overpayment of $26.524.  Because the Veteran has not challenged the validity or the amount of the debt, the Board will adjudicate the waiver issue without addressing the creation of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98. 

Preliminary review of the record in this case shows that by January 1998 rating decision, the Veteran was granted a non-service-connected disability pension benefits, effective from June 20, 1997.  

By letter dated in April 1998, the RO advised the Veteran of his award of VA pension benefits, and that his pension rate depended on his income.  In the letter, the RO noted that in considering the Veteran's income to figure his pension rate effective from July 1, 1997, that the Veteran was considered to be receiving $0 of income from Social Security at that time. 

In a June 2001 report of contact, the RO noted that the Veteran had mentioned he was in receipt of Social Security Administration (SSA) disability benefits.  The RO advised the Veteran that he needed to report this income and that his award would need to be adjusted an overpayment would be created.  The RO also noted the Veteran's new address.

In a December 2001 letter, the RO notified the Veteran (at his new address) that review of his claim revealed he was in receipt of benefits from the SSA, which caused him to have excessive income for VA purposes.  The RO proposed to stop the Veteran's benefit payments, effective April 1, 1999.  The RO notified the Veteran that this adjustment would result in an overpayment of benefits which had been paid to him, and that if the proposed action was implemented, he would be notified of the exact amount of the overpayment and given repayment information.  

By letter dated in March 2002, the RO notified the Veteran (at his new address) that his benefit payments had been stopped effective April 1, 1999; that this adjustment would result in an overpayment of benefits which had been paid to him; and that he would be notified of the exact amount of the overpayment and given repayment information.  This letter was returned to the RO marked "insufficient address".

By letter dated in March 2002, VA's Debt Management Center (DMC) notified the Veteran (at his new address) of an overpayment of VA pension benefits to him, in the amount of $26,534.  In the DMC's letter, the Veteran was also notified that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.  Thereafter, the record reflects that a request for waiver of the overpayment was noted to have been received from the Veteran in April 2008.

A request for waiver of an indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  Id.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

VA regulations provide that "notice" means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

The Board notes that although the Veteran did not apparently receive the RO's letter dated in March 2002, advising him of the overpayment, it is clear that he was advised by the RO in June 2001 (as stated in the report of contact) that an overpayment had been created, and was also advised by the RO, in the letter dated in December 2001, that an overpayment had been created and he would be notified of the exact amount of the overpayment and given repayment information.  

Notification of the existence of a debt is deemed sufficient when sent by ordinary mail directed to the debtor's last known address and not returned as undeliverable by postal authorities.  See 38 C.F.R. § 1.911(e).  Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  See Hyson v. Brown, 5 Vet. App. 262 (1993). 

In reviewing the record, the Board concludes that the Veteran was notified of the overpayment in 2002, at his last known address of record, but that his waiver request was not actually received by the VA until 2008, well beyond the 180 day filing period for waivers.  See 38 C.F.R. § 1.963(b)(2).  Review of the claims folder shows no documents which could be construed as a request for waiver dated earlier than 2008.  Also, the Veteran has not alleged that he did not receive such notice or that he was not aware of the overpayment.  As such, the Veteran's waiver request was not timely.  Without probative evidence that there was a delay in the receipt of the March 2002 notice of overpayment and indebtedness, the Board finds no basis on which to extend the 180 day period requirement, or have that period start any later than March 2002. 

The Board acknowledges that by June 2007 RO rating decision, the Veteran was found to be not competent to handle disbursement of funds, and that thereafter, his sister, D.C., was appointed as his fiduciary for the purpose of managing his VA benefits.  The RO's decision was partially based on a VA psychiatric examination dated in October 2006, in which the examiner found that the Veteran did not appear to be competent for VA pay purposes, however, on a general VA examination dated in October 2006, the examiner basically found that the Veteran was competent, noting that he was capable of managing his personal financial affairs.  

The Federal Circuit has held that filing deadlines can be equitably tolled where a veteran is able to show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  Also in Claiborne v. Nicholson, 19 Vet. App. 181, 184 (2005), the Court held that the burden of proof is on the veteran to show that the failure to file an appeal was the direct result of a mental illness.  Thus, the veteran holds the burden of submitting competent medical evidence showing that he was mentally incapable of filing an appeal with regard to the prior decision.  Id. at 184.  While the Board acknowledges that the Veteran currently has a legal fiduciary to handle his affairs, there was no indication that at the time the overpayment was created that he was in need of such help, or that his medical condition rendered him incapable of handling his affairs, or that any disability prevented him from filing a timely request for waiver.  Rather, in this case, the Veteran's central argument, as espoused by his fiduciary, D.C., and his representative, is essentially that the Veteran did not know at the time the overpayment was created that he was able to receive VA and SSA benefits at the same time.  The contention that he was unaware of the law is, however, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. 

Based on the above analysis, the Board concludes that the Veteran's waiver request was made in excess of 180 days after notice of the overpayment was sent to his address of record by the DMC in March 2002.  No relevant exceptions to the legal criteria have been provided or are applicable in this case.  Therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Board has determined that the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the Veteran's request for a waiver of recovery of overpayment of VA pension benefits in the original calculated amount of $26,524 was not timely, the appeal is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


